Citation Nr: 0703005	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-20 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating higher than 10 percent for 
hypothyroidism with pituitary hypertrophy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1996 to February 
2000.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of November 2002 and later 
by the Department of Veterans Affairs (VA) Los Angeles, 
California, Regional Office (RO) which confirmed a previously 
assigned 10 percent rating for hypothyroidism with pituitary 
hypertrophy.     

The Board notes that during his hearing and in his 
substantive appeal statement the veteran presented arguments 
with respect to whether certain medical treatment at VA 
facilities' should be provided free of cost.  That matter, 
however, has not been perfected for appellate review.  The 
veteran must seek resolution of that matter at the VA medical 
facility where he obtains such treatment.  


FINDINGS OF FACT

The hypothyroidism with pituitary hypertrophy results in 
fatigability and requires medication, but is not shown to be 
productive of constipation or mental sluggishness.


CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent for the 
hypothyroidism with pituitary hypertrophy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7903 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
has been fully satisfied.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The communications, such as a letter from the RO 
dated in June 2002 provided the appellant with an explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The letter adequately advised the appellant 
to submit any evidence in his possession.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board notes that because a higher rating is being denied, 
any question as to the appropriate effective date is moot, 
and there can be no failure-to-notify prejudice to the 
veteran with regard to that matter.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record includes the veteran's service medical 
records, post service treatment records, and letters from his 
private physician.  He was afforded a VA examination and a 
hearing before a Veterans Law Judge.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the appellant's claim.  Therefore, no further assistance to 
the appellant with the development of evidence is required.  

The veteran contends that the RO made a mistake by failing to 
assign a disability rating higher than 10 percent for his 
service-connected hypothyroidism.  Diagnostic Code 7903 
(hypothyroidism) provides as follows: A 10 percent rating is 
warranted for hypothyroidism manifested by fatigability, or 
continuous medication required for control of symptoms.  A 30 
percent rating is warranted for fatigability, constipation, 
and mental sluggishness.  A 60 percent rating requires 
muscular weakness, mental disturbance, and weight gain.  A 
100 percent rating is warranted for cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia, and sleepiness. 38 C.F.R. § 4.119, DC 7903.

The Board has considered the full history of the veteran's 
service-connected disability.  Prior to separation from 
service, the veteran filed a claim for VA disability 
compensation in January 2000.  A letter dated in July 2000 
from John M. Tsao, M.D., reflects that the veteran was under 
his care for primary hypothyroidism with pituitary 
enlargement.  The report of a VA disability evaluation 
examination conducted in July 2000 reflects that the veteran 
had a history of having sustained a head injury and a CT scan 
revealed that his pituitary gland was enlarged.  He had not 
been aware of any medical problems before that.  Subsequent 
tests showed that his thyroid stimulating hormones were very 
high.  He was placed on Synthroid and was taking 200 
micrograms daily.  Tests reportedly had revealed that his 
optic nerves were within normal limits.  The veteran's weight 
was 158 pounds, and his heart rate was 80 beats per minute.  
He was well developed, alert, and oriented.  He was able to 
climb on and off the examination table without difficulty.  
There was no apparent ataxia or dyspnea.  His gait was normal 
and he used no assistive devices.  His visual fields were 
within normal limits without any difficulty.  He wore 
eyeglasses for reading and distance.  The pertinent 
assessment was hypothyroidism.  The RO later granted service 
connection for hypothyroidism with pituitary hypertrophy and 
assigned a 10 percent rating.  

In June 2002, the veteran requested increased compensation.  
In a statement in support of claim, he stated that his 
pituitary gland enlargement and his thyroid condition were 
separate conditions.  He also reported that the tumor was 
pressing on his optic nerve.  

The current evidence includes the report of a VA examination 
conducted in April 2004, plus both VA and private medical 
treatment records.  In addition, the veteran testified in 
support of his claim during a hearing held in July 2006.  
After considering all of the evidence of record, the Board 
finds that the hypothyroidism results in fatigue and requires 
medication, but is not shown to be productive of 
manifestations contemplated for a 30 percent rating such as 
constipation and mental sluggishness.  Although the veteran 
testified that he had symptoms such as these, the Board finds 
that this testimony is contradicted by the information 
contained in the medical evidence such as the VA examination.  
The VA examination report specifically noted that the 
veteran's only complaint was of fatigue which sometimes 
resulted in sleepiness.  Similarly, a private medical 
treatment record dated in September 2005 reflects that the 
veteran reported that he was tired at times, but no other 
complaints were noted.  Other treatment records contain 
similar information.  The only treatment record containing a 
reference to constipation is dated in February 2000 which is 
prior to the current rating period.  A record dated a few 
days later indicates that the problem had resolved.  A more 
recent record dated in August 2001 notes that the veteran 
denied having constipation.  A record dated in June 2004 
noted that the veteran reported having a problem with 
diarrhea after returning from a vacation in a foreign 
country, but his treatment records are negative for 
references to constipation.  The Board is of the opinion that 
the information recorded in the current objective medical 
evidence has greater probative value than the subjective 
testimony.  In addition, with respect to whether there is 
weight gain (which is one of the criteria contemplated for a 
60 percent rating) the Board notes he has not had any 
significant weight gain according to his own testimony.  The 
VA examination in April 2004 showed that his weight was 165 
pounds, which is within normal limits and only slightly 
higher than his weight several years earlier.  Other 
manifestations contemplated for a 60 percent rating such as 
muscular weakness and mental disturbance are likewise not 
shown.  According the Board concludes that the criteria for 
an evaluation higher than 10 percent for the hypothyroidism 
have not been met.  

The Board further finds that a separate compensable rating 
for impairment of vision is not warranted.  Optic nerve 
compression and resulting visual impairment may be evaluated 
by the RO under 38 C.F.R. § 4.84, DC 6080, on the basis of a 
constriction of field(s) of vision.  For impairment of 
field(s) of vision, rating is by the degree of concentric 
contraction of the visual field(s). See 38 C.F.R. §§ 4.76, 
4.76a (2005).  However, no impairment of the veteran's field 
of vision is shown by the evidence.  A VA treatment record 
dated in May 2001 notes that the veteran's visual fields were 
full.  A private medical treatment record dated in September 
2005 reflects that the veteran denied having visual changes.  
The VA examination report specifically noted that the veteran 
reported having a normal field of vision.  Therefore, a 
separate compensable rating is not warranted.  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.  

The record does not reflect a disability picture that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability.  The Board notes that 
the disability has not required frequent hospitalizations.  
In fact, it does not appear that the veteran has ever been 
hospitalized for treatment of hypothyroidism subsequent to 
service.  With respect to whether there is evidence of marked 
interference with employment, the Boards notes that the 
veteran has not presented any objective medical opinion that 
his service-connected hypothyroidism prevents him from 
working.  On the contrary, he conceded during the hearing 
that he has not lost significant amounts of time from work.  
Although he has reported that he has lost a few days of time 
from work, the Board notes that the assignment of a 10 
percent rating contemplates a degree of industrial 
impairment, and there is no reason to believe that the rating 
schedule does not adequately compensate the veteran for the 
impairment.  In 


summary, the Board does not find that the veteran's case is 
outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 
38 C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).


ORDER

A rating higher than 10 percent for hypothyroidism with 
pituitary hypertrophy is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


